The resentencing proceeding imposing a term of postrelease supervision (FRS) was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
Defendant’s challenge to the voluntariness of the underlying 2003 guilty plea may not be raised on this appeal from the judgment of resentence (see People v Jordan, 16 NY3d 845 [2011]; see also CEL 450.30 [3]), and defendant is not entitled to specific performance of his original plea bargain, which did not mention a term of PRS (see People v Harper, 85 AD3d 617 [2011], lv denied 17 NY3d 903 [2011]). Concur — Gonzalez, P.J., Sweeny, Richter, Román and Clark, JJ.